ITEMID: 001-76997
LANGUAGEISOCODE: ENG
RESPONDENT: FIN
BRANCH: CHAMBER
DATE: 2006
DOCNAME: CASE OF ELO v. FINLAND
IMPORTANCE: 4
CONCLUSION: No violation of Art. 6-1
JUDGES: Nicolas Bratza
TEXT: 7. The applicant was born in 1974 and lives in Rauma, Finland.
8. The applicant worked as a sheet-iron worker. He had graduated from secondary school and had received training in technical design. He had also taken a course in management with the intention of carrying on his father's sheet-iron business. On 17 October 1996 he was involved in an accident at his place of work. He sustained injuries to his legs and heels. After the accident he commenced business studies at a university in 1999.
9. An insurance company granted the applicant an allowance for 100% reduction of his working capacity for the period from 18 October 1996 to 16 October 1997. The same insurance company also granted the applicant an industrial injury pension for the period from 17 October 1997 to 31 August 1999.
10. On 27 June 2000 the insurance company gave two decisions regarding the applicant's further insurance claims. It granted the applicant an allowance for one year for studies which would upgrade his skills in technical design. He was also granted funding for a half year's support training for finding a job.
11. The insurance company also granted the applicant inconvenience compensation (haittaraha, menersättning; ”compensation”) and found that the injuries sustained to the applicant's right leg and heel corresponded to the category 3 disability (haittaluokka, invaliditetsklass; ”category”; see paragraph 24 below).
12. The applicant appealed to the Accident Board (tapaturmalautakunta, olycksfallsnämnden) about the said decisions. He requested, inter alia, that his compensation be graded at category 7 (instead of 3). For this purpose, he submitted two medical opinions written by his doctors, H. and A., in which the applicant's injuries were assessed as being comparable to category 6 or 7 injuries.
13. The applicant requested an oral hearing in order to present evidence in support of his view on how his injuries should be graded. In particular, the applicant wanted Drs H. and A. to be heard concerning the facts on which they based their estimation of the injuries. The applicant also wanted to give an oral statement about the handicaps in his everyday life due to his injuries.
14. The Accident Board requested further written arguments from the insurance company, which objected to an oral hearing. The Accident Board then requested the applicant to present his written observations on the insurance company's arguments. The applicant submitted further arguments in support of his view on the grading of his injuries.
15. On 5 April 2001 the Accident Board rejected the applicant's claim and his request for an oral hearing, reasoning that the proceedings before it were usually written. It noted that Drs H. and A. had already submitted their written statements to the Accident Board and, thus, there was no need for an oral hearing.
16. The applicant appealed to the Insurance Court (vakuutusoikeus, försäkringsdomstolen), again claiming a higher (category 7) grading of his injuries. He also requested an oral hearing, repeating his wish to have Drs H. and A. heard as witnesses concerning his disability in movement and standing in order to assess the disability category to which he was entitled. He requested that the latter question be examined from the wider perspective of the condition of the “lower extremities as a whole” and not from the more restricted perspective of the injuries to his heels and ankles.
17. The Insurance Court received further observations from the parties regarding their demands and a new medical opinion. On 19 June 2002 the Insurance Court upheld the decision of the Accident Board and rejected the applicant's request for an oral hearing, reasoning that the procedure in the Insurance Court was as a general rule written and that an oral hearing in the present case was unnecessary. It found that given the medical opinions submitted, the applicant's entitlement to compensation had to be based on the evaluation of the injuries sustained to his heels and ankles, in which assessment it was satisfied with the written medical evidence. The Insurance Court maintained that the various medical reports at its disposal were sufficient evidence without the need to have them confirmed under oath. It further noted that the hearing of the applicant in person was not necessary as the decisive factor in the decision-making was the medical reports.
18. There was no appeal against the decision of the Insurance Court.
19. The procedure in the Accident Board and the Insurance Court is governed by the Administrative Judicial Procedure Act (hallintolainkäyttölaki, förvaltningsprocesslag; Act no. 586/1996), which entered into force on 1 December 1996. Section 9 of the Insurance Court Act (laki vakuutusoikeudesta, lag on försäkringsdomstolen; Act no. 14/1958, as amended by the Act no. 278/1999), as in force at the relevant time, provided that the Administrative Judicial Procedure Act was to be applied when examining a matter in the Insurance Court unless otherwise stipulated.
20. On 1 May 2003 the new Insurance Court Act (vakuutusoikeuslaki, lag om försäkringsdomstolen; Act no. 132/2003) entered into force. Under section 16 of the Act the Insurance Court shall hold an oral hearing as provided in section 38 of the Administrative Judicial Procedure Act.
21. Under section 37 of the Administrative Judicial Procedure Act an oral hearing, in which witnesses and experts may be heard and other evidence obtained, shall be held when necessary for establishing the facts of the case. Under section 38 an oral hearing must be held if requested by a private party. An oral hearing may however be dispensed with if the application is dismissed without considering its merits or if an oral hearing would be manifestly unnecessary in view of the nature of the matter or for another reason.
22. Section 5 of the Insurance Court Act, as in force at the relevant time, provided that a medical doctor participated in the decision-making in the Insurance Court in cases where a medical assessment was deemed necessary.
23. Section 18a, paragraph 1 of the Accident Insurance Act (tapaturmavakuutuslaki, lag om olycksfallsförsäkring; Act no. 608/1948 as amended by Act no. 1642/1992) provides that inconvenience compensation shall be paid to an employee who, inter alia, has suffered permanent injuries as a result of an accident.
24. The grading of injuries is based on the decision of the Ministry of Social Affairs and Health (sosiaali- ja terveysministeriö, social- och hälsovårdsministeriet; decision No. 23.12.1986/1012; “Ministry's decision”), according to which injuries and disabilities are divided into 20 disability categories. The applicable category is determined by choosing an equivalent or comparable injury on the scale of injuries. For example, an amputation of instep bones corresponds to category 3 and an amputation of an ankle or an entire foot corresponds to category 4-5. In cases where the above scale of specific injuries cannot be applied, a more general title, for example “the lower extremities as a whole”, may be used. In such a case, minor insufficiency in movement corresponds to category 0-5 and medium insufficiency category 6-10.
The quality and extent of the injuries are taken into consideration in the assessment. On the other hand, personal circumstances, such as a profession, are not material. The injured person's abilities are compared with the abilities of a healthy person of the same age.
NON_VIOLATED_ARTICLES: 6
NON_VIOLATED_PARAGRAPHS: 6-1
